FILED
                           NOT FOR PUBLICATION                              MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUSTIN RINGGOLD-LOCKHART; et al.,                No. 15-55045

              Plaintiffs - Appellants,           D.C. No. 2:11-cv-01725-R-PLA

 v.
                                                 MEMORANDUM*
COUNTY OF LOS ANGELES, JOHN A.
CLARKE, in his Official and
Administrative Capacity as Executive
Officer of the Superior Court of the
County of Los Angeles; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                            Submitted March 8, 2016**
                               Pasadena, California

Before: REINHARDT, MURGUIA, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Attorney Nina Ringgold and her son Justin Ringgold-Lockhart (“the

Ringgolds”) appeal from the district court’s order declaring them vexatious

litigants and imposing a pre-filing condition. We previously vacated the district

court’s initial vexatious litigant pre-filing order and remanded for further

proceedings. See Ringgold-Lockhart v. Cty. of L.A., 761 F.3d 1057, 1067 (9th Cir.

2014). On remand, the district court issued a revised order, again declaring the

Ringgolds vexatious litigants and imposing a narrower pre-filing condition. As the

parties are familiar with the facts, we do not recount them here. We review for an

abuse of discretion, see id. at 1062, and we affirm.1

      1.     When a district court seeks to impose a pre-filing restriction, it must:

(1) give the litigants notice and an opportunity to be heard; (2) “compile an

adequate record for appellate review”; (3) “make substantive findings of

frivolousness or harassment”; and (4) “tailor the order narrowly.” Id. (citing De

Long v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir. 1990)).

      Here, the district court did not abuse its discretion in issuing a revised

vexatious litigant pre-filing order. Our prior determinations that the district court



      1
        We grant the parties’ requests for judicial notice “to the extent [that they
are] compatible with Fed. R. Evid. 201 and ‘do[] not require the acceptance of
facts subject to reasonable dispute.’” Associated Gen. Contractors of Am. v. Cal.
Dep’t of Transp., 713 F.3d 1187, 1190 n.1 (9th Cir. 2013) (citation omitted).

                                           2
provided sufficient notice and an opportunity to be heard, and that the district court

compiled an adequate record for appellate review, are still accurate. See id. at

1063-64. Contrary to the Ringgolds’ contention, none of the errors identified in

our prior opinion required the district court to provide a further opportunity to be

heard on remand.

      In its revised order, the district court corrected the errors we identified

regarding its substantive findings of frivolousness or harassment. See id. at 1064-

66. For example, in our prior opinion, we faulted the district court for including

Ringgold-Lockhart in the pre-filing restriction because there was no indication that

he played a part in related state court litigation. See id. at 1066. In its revised

order, the district court detailed Ringgold-Lockhart’s participation in the state court

litigation. Likewise, the district court followed our guidance to consider

alternative less restrictive sanctions. See id. at 1065.

      Finally, the district court heeded our admonishment that the scope of its

initial pre-filing restriction was too broad in several respects. See id. at 1066-67.

The district court narrowed the scope of the pre-filing restriction, such that there is

now a sufficiently “close fit between the terms of the injunction and the problem it

purports to address.” Id. at 1067.




                                            3
      Accordingly, the district court acted within its discretion in declaring the

Ringgolds vexatious litigants and imposing a pre-filing condition.

      2.     We also deny the Ringgolds’ request that this court recall its mandate

in three prior appeals. “We have the inherent power to recall our mandate in order

to protect the integrity of our processes, but should only do so in exceptional

circumstances.” Carrington v. United States, 503 F.3d 888, 891 (9th Cir. 2007).

Here, the Ringgolds have not shown that there are exceptional circumstances that

warrant recalling the mandates.

      AFFIRMED.




                                          4